DETAILED ACTION
This is a first office action in response to application no. 16/983,503 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Patent no. 10,233,021).




As per claim 10, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Brady further discloses communication unit operatively connected with the central control unit, and operable to configure and modify base images of the object stored in the central control unit (See Brady col. 2, lines 38-51, col. 11, lines 9-23, and col. 13, lines 42-55), wherein when the communication unit fails to communicate with the central control unit due to a presence of a suspicious jammer, the central control unit automatically triggers an alarm in the communication unit (See Brady col. 30, lines 6-18).


As per claims 6 and 17, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.  In addition, Brady further discloses a method of using neighborhood watch system including identifying a neighborhood to be monitored for safety of persons and property (See Brady col. 14, lines 49-61), identifying at least one route to be monitored in the neighborhood, sending route information and a time of initiating travel to at least one of the autonomous vehicles (See Brady col. 9, lines 10-19, lines 45-67 and col. 10, lines 1-2).

As per claims 2 and 11, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.  In addition, Brady further discloses a neighborhood watch system wherein the environment sensing unit comprises a plurality of cameras mounted on the autonomous vehicle so as to obtain the 360 degree views of surroundings of the automobile (See Brady col. 11, lines 32-41, col. 16, lines 56-67 and col. 17, lines 1-4).

As per claim 3, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Brady further discloses a neighborhood watch system wherein the environment sensing unit comprises a plurality of drones as disclosed in claim 3 (See Brady col. 8, lines 39-57, col. 13, lines 12-26).

As per claims 4, 12 and 18, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Brady further discloses a neighborhood watch system further comprising a communication unit including one of a handheld device comprising a mobile phone and a personal computer operatively connected with the central control unit, wherein the communication unit is operable to configure and modify the base images of the objects stored in the central control unit (See Brady col. 5, lines 30-52). 


As per claim 7 and 14, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Brady further discloses the neighborhood watch system wherein the security agency is one of a law enforcement agency, a neighborhood watch group, and an establishment safety watch unit (See Brady col. 2, lines 38-51, and col. 14, lines 49-61).

As per claim 13, most of the limitations of these claims have been noted in the above rejection of claim 10.  In addition, Brady further discloses wherein the central control unit is operatively connected with the route defining unit (See Brady col. 2, lines 38-51, and col. 5, lines 30-52), wherein the handheld device is configured to communicate with the central control unit to define a route for each of the autonomous vehicles (See Brady col. 14, lines 62-67 and col. 15, lines 1-12).

As per claims 8, 15 and 20, most of the limitations of these claims have been noted in the above rejection of claim 10.  In addition, Brady further discloses the neighborhood watch wherein the one object of interest includes at least one of an occurrence of fire, smoke and flood, a fallen tree, a fallen power line, and an accident (See Brady col. 31, lines 19-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Patent no. 10,233,021) in view of Kanehara et al. (US Patent no. 10,824,863).

Regarding claims 9 and 16, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.
	It is noted that Brady is silent about wherein the object of interest includes at least one of a stolen car, a misplaced vehicle, a stolen object, and a lost pet.
	However, Kanehara teaches wherein the object of interest includes at least one of a stolen car, a misplaced vehicle, a stolen object, and a lost pet (See Kanehara col. 6, lines 42-59).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Brady’s neighborhood watch system to incorporate Kanehara’s teaches wherein the object of interest includes at least one of a stolen car, a misplaced vehicle, a stolen object, and a lost pet.  The motivation for performing such a modification in .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Laddha et al. (US Patent Application Publication no. 2018/0348374) teaches range-view lidar-based object detection.
Chen et al. (US Patent no. 10,657,391) teaches system and method for image-based free space detection.
Park et al. (US Patent Application Publication no. 2018/0338117) teaches surround camera system for autonomous driving.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424